Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.  Claims 1, 14, and 20 are amended. 
Response to Arguments
3.	Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant argues Hariharan does not disclose “generating a geographical map based on the scored plurality of estimated interference source locations, wherein the geographical map includes indicia indicative of the relative scores of the plurality of estimated interference source locations” (see applicant’s remarks pgs. 11-13).
Examiner respectfully disagrees with applicant’s arguments.  The previous office action cited Figure 1 of Hariharan.  As described in Hariharan, FIG. 1 is a flowchart of an example method for detecting uplink quality degradation and performing root cause identification ([0028]).  At stage 120, the network analysis platform can predict an expected user experience value for the first session based on a normalized uplink quality. The normalization can be based on the value of the uplink quality across like-type cells in the network. The uplink quality can be at least one of uplink interference and uplink coverage. In one example, the uplink quality is normalized to a value that reflects a percentile of the first session's path loss relative to signal quality of other sessions at the first base station. The uplink quality can be normalized to a percentile of DTX rates across the network. The uplink quality can also be normalized to a CQI over the network. The normalized uplink quality can also include a percentile of control channel signal to noise ratio over the network and a percentile of data channel signal-to-noise ratio over the network ([0031]).  Therefore, Hariharan does read upon applicant’s claimed feature determining a plurality of estimated interference source locations based on at least geographic locations of the first wireless station and the one or more second wireless stations; scoring the plurality of estimated interference source locations based on a comparison of estimated interference to observed interference at the one or more second wireless station; and generating a geographical map based on the scored plurality of estimated interference source locations, wherein the geographical map includes indicia indicative of the relative scores of the plurality of estimated interference source locations. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-4, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0127901 A1 by Hariharan et al. (hereafter referred to as Hariharan).
Regarding claim 1, Hariharan teaches a method, comprising:
identifying a first wireless station that has experienced radio frequency (RF) interference from an unknown source on at least one physical resource block (PRB) (see at least Fig. 1);
identifying one or more second wireless stations that have experienced similar interference on the at least one PRB (see at least Fig. 1);
determining a plurality of estimated interference source locations based on at least geographic locations of the first wireless station and the one or more second wireless stations (see at least Fig. 1);
scoring the plurality of estimated interference source locations based on a comparison of estimated interference to observed interference at the one or more second wireless stations (see at least Fig. 1); and
generating a geographical map based on the scored plurality of estimated interference source locations, wherein the geographical map includes indicia indicative of the relative scores of the plurality of estimated interference source locations (see at least Figs. 2B, 4A, 4B, 5A, 5B).

Regarding claim 2, Hariharan teaches the method of claim 1.  In addition, Hariharan teaches wherein identifying the first wireless station comprises determining that a key performance indicator (KPI) (see at least ¶ [0030]) for the at least one PRB on the first wireless station has a value indicative of interference (see at least ¶ [0082] and ¶ [0106]).

Regarding claim 3, Hariharan teaches the method of claim 2.  In addition, Hariharan teaches wherein the KPI comprises at least an uplink signal power level (see at least ¶ [0030]).

Regarding claim 4, Hariharan teaches the method of claim 2.  In addition, Hariharan teaches wherein identifying the one or more second wireless stations comprises: identifying neighboring wireless stations proximate to the first wireless station based on respective geographic locations (see at least Fig. 1), and identifying the one or more second wireless stations by comparing actual KPI values for the at least one PRB for each of the neighboring wireless stations proximate to the first wireless station (see at least Fig. 1).

Regarding claim 12, Hariharan teaches the method of claim 1.  In addition, Hariharan teaches further comprising: providing the geographical map to field personnel for use in ascertaining the source of the RF interference (see at least ¶ [0048]).

Regarding claim 13, Hariharan teaches the method of claim 1.  In addition, Hariharan teaches wherein at least one of the first wireless station or the one or more second wireless stations further comprise a plurality of sectors experiencing interference on the at least one PRB, wherein the method further comprises: determining a main sector based on the observed interference on each of the plurality of sectors; determining an initial vector for each of the one or more second wireless stations having the plurality of sectors experiencing interference based on the main sector; and adjusting an angle of the initial vector based on the observed interference levels on the plurality of sectors to generate an adjusted vector, wherein the adjusted vector indicates a direction of a likely source of interference (see at least ¶ [0056]).

Regarding claim 14, Hariharan teaches a network device, comprising: 
a communication interface configured to: 
receive performance and location information regarding a plurality of wireless stations; and 
a processor configured to: 
identifying a first wireless station that has experienced radio frequency (RF) interference from an unknown source on at least one physical resource block (PRB) (see at least Fig. 1);
identify one or more second wireless stations that have experienced similar interference on the at least one PRB (see at least Fig. 1);
determine a plurality of estimated interference source locations based on at least geographic locations of the first wireless station and the one or more second wireless stations (see at least Fig. 1);
score the plurality of estimated interference source locations based on a comparison of estimated interference to observed interference at the one or more second wireless stations (see at least Fig. 1); and
generate a geographical map based on the scored plurality of estimated interference source locations, wherein the geographical map includes indicia indicative of the relative scores of the plurality of estimated interference source locations (see at least Figs. 2B, 4A, 4B, 5A, 5B).

Regarding claim 15, Hariharan teaches the network device of claim 14.  In addition, Hariharan further teaches wherein the processor configured to identify the first wireless station is configured to: determine that a key performance indicator (KPI) for the least one physical resource block (PRB) on the first wireless station has a value indicative of interference (see at least ¶ [0082] and ¶ [0106]), wherein the KPI comprises at least an uplink signal power level (see at least ¶ [0030]).

Regarding claim 16, Hariharan teaches the network device of claim 15.  In addition, Hariharan further teaches wherein the processor configured to identify one or more second wireless stations is configured to: identify neighboring wireless stations proximate to the first wireless station based on respective geographic locations, and identify the one or more second wireless stations by comparing actual KPI values for the at least one PRB for each of the neighboring wireless stations proximate to the first wireless station (see at least Fig. 1). 

Regarding claim 20, Hariharan teaches a non-transitory storage medium storing instructions executable by a network device, wherein the instructions comprise instructions to cause the network device to:
identify a first wireless station in a plurality of wireless stations that has experienced radio frequency (RF) interference from an unknown source on at least one physical resource block (PRB) (see at least Fig. 1);
identify one or more second wireless stations that have experienced similar interference on the at least one PRB (see at least Fig. 1);
determine a plurality of estimated interference source locations based on at least geographic locations of the first wireless station and the one or more second wireless stations (see at least Fig. 1);
score the plurality of estimated interference source locations based on a comparison of estimate interference to observed interference at the one or more second wireless stations (see at least Fig. 1); and
generate a geographical map based on the scored plurality of estimated interference source locations, wherein the geographical map includes indicia indicative of the relative scores of the plurality of estimated interference source locations (see at least Figs. 2B, 4A, 4B, 5A, 5B).
Examiner’s Note
7.  The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	
Allowable Subject Matter
8.	Claims 5-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/Primary Examiner, Art Unit 2465